     Case: 4:20-cv-00675-SEP Doc. #: 3 Filed: 05/20/20 Page: 1 of 1 PageID #: 16



               IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                         CENTRAL DIVISION

PHILLIP DEWAYNE STEWART                                             PLAINTIFF
ADC #151956

v.                            No. 4:20-cv-526-DPM

SYLVESTER CALDWELL, Mayor,
City of Pine Lawn, Missouri, and
E. CRAWFORD, Police Clerk, City of
Overland, Missouri                                              DEFENDANTS

                                    ORDER
         Stewart has submitted his § 1983 complaint for filing in this
District; but venue lies in the Eastern District of Missouri. Doc. 2;
28 U.S.C. § 1391(b). The Court finds that the interests of justice would
be best served by transferring this case to that District.              28 U.S.C.
§ 1406(a). Further, there is no need to delay the transfer because both

courts are within the Eighth Circuit.               In re Nine Mile Limited,
673 F.2d 242, 243 (8th Cir. 1982). The Court therefore directs the Clerk
to immediately transfer the entire case file to the United States District
Court for the Eastern District of Missouri.
         So Ordered.

                                                         I
                                       D.P. Marshall Jr.
                                       United States District Judge
